Opinion filed February 8, 2007  















 








 




Opinion filed February 8, 2007  
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-07-00003-CV 
                                                    __________
 
                                  KEITH RUSSELL JUDD, Appellant
 
                                                             V.
 
                                KAREN
Y. COREY-STEELE, Appellee
 

 
                                         On
Appeal from the 244th District Court
 
                                                           Ector
  County, Texas
 
                                                Trial
Court Cause No. C-105,220
 

 
                                              M
E M O R A N D U M   O P I N I O N
On July
8, 1998, the trial court entered a protective order.  On January 10, 2007, Keith Russell Judd filed
in this court an amended notice of appeal challenging the 1998 order.  We dismiss for want of jurisdiction.
On
January 10, 2007, the clerk of this court wrote the parties stating that it
appeared this court did not have jurisdiction over this appeal and directing
Judd to respond showing grounds for continuing this appeal.  Judd has responded.




In his
response, Judd states that his 2007 Aamended notice of appeal relates-back
to the date@ of his original notice of appeal that he
alleges was timely mailed on July 14, 1998 (emphasis in original).  Judd asks this court to order an evidentiary
hearing concerning his 1998 notice of appeal. Judd notes in his response that
the Texas Supreme Court denied his 2005 petition for writ of mandamus directing
the trial court to process his notices of appeal.
Judd has
failed to establish that this court has jurisdiction to entertain his
complaints.  Tex. R. App. P. 25.1,
26.1.   Therefore, this appeal is
dismissed.
 
PER
CURIAM
 
February 8, 2007
Panel
consists of:  Wright, C.J.,
McCall,
J., and Strange, J.